Order issued October ~, 2012




                                             In The




                                      No. 05-11-00377-CV


                       IN THE INTEREST OF L.C.L, a Minor Child


                                           ORDER

       On October 17, 2012, appellee Paul Lewis filed his first request for a continuance of oral

argument, which is currently scheduled for 11 a.m. on November 14, 2012. We GRANT appellee’s

motion to reset oral argument. The case will be reset in due course on the Court’s docket.




                                                    LANA MYERS
                                                    PRESIDING JUSTICE